              IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                                               NORTHERN DIVISION



    CHARLENE CASSIDY,


                                              Plaintiff,                           ORDER
                                                                                    AND
                                                                             MEMORANDUM DECISION
    vs.

                                                                               Case No. 1:17-cv-153-TC

    NANCY A. BERRYHILL, Acting
    Commissioner of Social Security,

                                              Defendant.




              Charlene Cassidy has appealed the Social Security Administration’s (SSA) denial of her

application for disability benefits under the Social Security Act. Ms. Cassidy claims benefits

under both Title II (disability insurance) and Title XVI (supplemental security income) of the

Act. In her benefits application she asserted that she was disabled based on numerous physical

and mental impairments (she alleged bipolar affective disorder, panic disorder, agoraphobia,

generalized anxiety disorder, ADHD, and obesity).

              Her appeal focuses primarily on her contention that the administrative law judge (ALJ)

improperly discounted an IQ test when he concluded that she did not satisfy the criteria of

“intellectual disability.” She also challenges the ALJ’s equivalency analysis,1 the

                                                            
1
  In an equivalency analysis, an ALJ must determine whether an impairment that does not fit
within the exact letter of a disability category is medically equivalent to the listed mental
impairment in severity and duration. (SSA Program Operations Manual System DI 24515.056
(“Evaluation of Specific Issues — Mental Disorders — Determining Medical Equivalence”).) 
                                                                       1
 
disproportionate weight he placed on the opinions of the non-treating application examiners, and

his reliance on the vocational expert’s allegedly-flawed conclusion about which jobs Ms.

Cassidy has the capacity to perform.

              For the reasons stated below, the court remands Ms. Cassidy’s case to allow the SSA to

re-evaluate her disability application under the “intellectual disability” impairment criteria set

forth in SSA listing 12.05 and then, if necessary, present the conclusions to the ALJ for a fresh

analysis of that listing.

                                                               BACKGROUND

              In her April 2014 application for disability benefits, Ms. Cassidy asserts that she has been

disabled since October 1, 2007. Here, the only issue is whether she “is disabled under sections

216(i), 223(d) and 1614(a)(3)(A) of the Social Security Act.” (Nov. 9, 2016 SSA Office of

Disability Adjudication and Review Decision (“ALJ Decision”), R. 30.2)3

              The SSA initially reviewed Ms. Cassidy’s application in September 2014 through state

agency disability reviewers (Disability Determination Services or DDS). June Steinvorth, M.D.,

and Mark Berkowitz, Psy. D., issued their analyses on September 2, 2014, and denied her

application. (R 73–94.) On reconsideration (at Ms. Cassidy’s request), a new set of claim

reviewers— Dennis Taggart, M.D., and Joan Zone, Ph.D—issued reports. (See Dec. 22, 2014

Case Analyses (R. 103–112, 117–126).) Drs. Taggart and Zone gave opinions similar to the

other reviewers’ conclusions and also rejected her application.



                                                            
2
  When Ms. Cassidy appealed to this court, the SSA filed the complete record for review. (See
Docket No. 15 (sealed administrative record).) The court uses “R.” to refer to pages in that
record.
3
  The Act defines “disability” as the inability to work at substantial gainful levels due to a severe
physical or mental impairment which can be expected to result in death or which has lasted or
can be expected to last for at least twelve consecutive months. 42 U.S.C. § 423(d).
                                                                   2
 
        Ms. Cassidy then requested a hearing before an ALJ. That hearing was held in

September 2016, where Ms. Cassidy appeared and testified on her behalf. A vocational expert

also testified.

        In connection with the hearing, Ms. Cassidy introduced evidence obtained after DDS

reviewers completed their September and December 2014 evaluations. She offered a September

23, 2016 report of the results of an IQ test performed by Dr. Lori Kotter (see R. 832–35), an

August 25, 2016 form completed by Ms. Cassidy’s psychiatrist (see R. 826–28), and a one-page

“Physician’s Assessment of Physical Capacities” completed by Dr. Jonathan Weeks (R. 830).

        The ALJ issued a written opinion on November 9, 2016, denying Ms. Cassidy’s

application after concluding that she was not disabled. That opinion was affirmed by the

appellate arm of the SSA. Ms. Cassidy appeals the ALJ’s decision to this court.

        In the opinion, the ALJ followed the standard five-step sequential evaluation process to

determine whether Ms. Cassidy is disabled.

        Step one requires the claimant to demonstrate that he is not presently engaged in
        substantial gainful activity. At step two, the claimant must show that he has a
        medically severe impairment or combination of impairments. At step three, if a
        claimant can show that the impairment is equivalent to a listed impairment, he is
        presumed to be disabled and entitled to benefits. If a claimant cannot meet a
        listing at step three, he continues to step four, which requires the claimant to show
        that the impairment or combination of impairments prevents him from performing
        his past work.

        If the claimant successfully meets this burden, the burden of proof shifts to the
        Commissioner at step five to show that the claimant retains sufficient RFC
        [residual functional capacity] to perform work in the national economy, given her
        age, education, and work experience. If a determination can be made at any of the
        steps that a claimant is or is not disabled, evaluation under a subsequent step is
        not necessary.

Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (quotation marks and citations omitted;

brackets in original). See also 20 C.F.R. § 404.1520(a)(4).



                                                  3
 
        Ms. Cassidy satisfied the requirement of Step One (no “substantial gainful activity” or

SGA).

        The ALJ found at Step Two that Ms. Cassidy has several severe impairments: obesity,

degenerative disc disease of the lumbar spine, bipolar disorder, anxiety, panic disorder,

agoraphobia, ADHD, and mild intellectual disability. (R. 33.)

        At Step Three, he found that she did not satisfy the criteria of any per se—i.e., listed—

disabling impairment set forth in 20 C.F.R. pt. 404, subpt. P, app. 1. (R. 32–36). He reached this

conclusion about her physical as well as her mental impairments.

        In her appeal, Ms. Cassidy does not address the ALJ’s conclusions that she is not

physically disabled. She only addresses the conclusions regarding the mental disability listings.

        For the mental impairments, the ALJ looked at listings 12.02 (“Organic Mental

Disorders”), 12.04 (“Affective Disorders”), 12.05 (“Intellectual Disability”), and 12.06

(“Anxiety Related Disorders”). Listing 12.05 is the one most discussed in Ms. Cassidy’s appeal

to this court.

        The ALJ stated numerous times that there was “no evidence” showing that her conditions

met or equaled a listed impairment. Although he sets forth selected information from the record

(which is done in the section discussing her RFC), the ALJ does not analyze it. Instead, he

concludes in a perfunctory manner that she does not have evidence of the various listing criteria.

        He proceeded to Step Four, where he evaluated her RFC (which represents the most the

claimant can still do despite her functional limitations). 20 C.F.R. § 404.1545. The ALJ found

that Ms. Cassidy retained the residual functional capacity for a limited range of simple work. (R.

36–43.)




                                                 4
 
       At Step 5, he consulted the vocational expert (VE) at the hearing. He presented a

hypothetical scenario to the VE, and asked whether a claimant with the same age, education,

work experience, and RFC could perform working existing in significant numbers in the national

economy. Specifically, at the hearing he presented the following question to the VE:

       Please assume a hypothetical person of the claimant’s age, education, and lack of
       past work history. Further assume that this person can work at the light exertional
       level, except this person can never climb ladders, ropes or scaffolds. Can
       occasionally climb ramps and stairs as well as occasionally stoop and kneel. This
       person can frequently balance, crouch, and crawl. Now, this person would also be
       limited to simple, routine and repetitive tasks in a work environment free of fast
       paced production requirements, involving only simple work related decisions with
       few[,] if any, workplace changes and only occasional interaction with the public
       and coworkers. Would such a person be able to perform any work in the national
       economy?

(ALJ Hr’g Tr. at 16, R. 65.)

       The VE answered “yes” and concluded that Ms. Cassidy could perform light unskilled

work, including the representative occupations of marker, mail clerk, and addresser (generic

theoretical jobs listed in the “Dictionary of Occupational Titles”). (R. 43–44, 65–68.) Based on

the VE’s testimony, the ALJ found that Ms. Cassidy was not disabled within the meaning of the

Act. (R. 44.)

                                          ANALYSIS

Standard of Review

       Under 42 U.S.C. § 405(g), the scope of the court’s review of the Commissioner’s final

decision is specific and narrow. The court is limited to considering whether the Commissioner’s

decision is supported by substantial evidence and whether the ALJ applied the correct legal

standards. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007). Substantial evidence means

relevant evidence that a “reasonable mind might accept as adequate to support a conclusion.” Id.

at 1084 (internal quotation marks and citation omitted). The evidence must be “more than a


                                                5
 
scintilla” but may be “less than a preponderance.” Id. The court must not reweigh the evidence

or substitute its judgment for that of the ALJ. Id. Where the evidence as a whole supports the

ALJ’s decision, the court must affirm even where it would have reached a different result had the

case been before it de novo. Ellison v. Sullivan, 929 F.2d 534, 536 (10th Cir. 1990). “The

possibility of drawing two inconsistent conclusions from the evidence does not prevent an

administrative agency’s findings from being supported by substantial evidence.” Zoltanski v.

FAA, 372 F.3d 1195, 1200 (10th Cir. 2004).

Listing 12.05C – “Intellectual Disability”

              Ms. Cassidy’s appeal focuses on the ALJ’s analysis of her claim of mental, rather than

physical, disabilities. She addresses the ALJ’s consideration of whether her mental condition

satisfied the criteria for “intellectual disability” under Listing 12.05C of the SSA regulations.

(See R. 33–36.) In order to satisfy Listing 12.05C, a claimant must show “significantly

subaverage general intellectual functioning with deficits in adaptive functioning initially

manifested” before age 22, with the required level of severity established by a “valid verbal,

performance, or full scale IQ of 60 through 70 and a physical or other mental impairment

imposing an additional and significant work-related limitation of function.” 20 C.F.R. pt. 404

subpt. P, App. 1, Listing 12.05C (2016).4

              In arguing that her condition existed before she turned 22, Ms. Cassidy primarily relies

on the 2016 IQ test report issued by Dr. Lori Kotter and her educational records, including a

transcript of her high school grades and her Section 504 Accommodation Plan created at the

Boise Intermountain Hospital residential treatment unit where she stayed for four months at the

age of 16.


                                                            
4
    The 2016 listing (which was in effect when the ALJ issued his decision) applies here.
                                                               6
 
       The SSA’s reviewing experts from the state Disability Determination Services (DDS),

who issued their case analyses in 2014 (and upon which the ALJ placed great weight), did not

have the benefit of Dr. Kotter’s IQ test report that Ms. Cassidy submitted to the ALJ in 2016.

And, significantly, they did not address the 12.05 listing.

       But the ALJ did not send the matter back to DDS to re-evaluate Ms. Cassidy’s disability

application in light of that new evidence and her new assertion that she meets the 12.05C listing.

He found it unnecessary:

       The recently-procured intellectual evaluation at B16F [the report of Dr. Lori
       Kotter’s IQ test of Ms. Cassidy (R. 832)] would support the IQ criterion of
       paragraph C, but the educational evidence at B1F [academic records submitted by
       Ms. Cassidy] is from a very short period of time and tends to show that the
       claimant’s educational difficulties were caused by emotional disturbance rather
       than significantly subaverage general intellectual functioning. Her grades at the
       residential facility were good and her testing indicated average abilities in
       math, reading, and writing. Thus, the medical evidence of record overall does not
       show “significantly subaverage general intellectual functioning with deficits in
       adaptive functioning initially manifested during the developmental period; i.e., …
       before age 22.”

(R. 36 (emphases added).)

       The Commissioner, in her opposition brief, attempts to justify the ALJ’s decision not to

remand the IQ evidence and the 12.05 analysis to the DDS. According to the Commissioner, the

ALJ found no evidence of “deficits in adaptive functioning,” and, consequently, the IQ test

results did not affect the outcome. She outlines the standard governing analysis of that criterion:

       An essential feature of intellectual disability is “impairment in everyday adaptive
       functioning, in comparison to an individual’s age-, gender-, and socioculturally
       matched peers.” Am. Psychiatric Ass’n, Diagnostic and Statistical Manual of
       Mental Disorders (DSM-V) 37 (5th ed. text rev. 2013). Deficits in adaptive
       functioning “refer to how well a person meets community standards of personal
       independence and social responsibility” compared to their peers. Id. For a
       diagnosis of intellectual disability, a domain of adaptive functioning must be
       “sufficiently impaired [such] that ongoing support is needed in order for the
       person to perform adequately” in that domain. Id. Significantly, any such deficit
       in adaptive functioning “must be directly related” to the individual’s deficit in
       intellectual functioning. Id.
                                                 7
 
(Def.’s Answer Brief at 10, ECF No. 20.)

          But the ALJ does not expressly state that as his reason for rejecting Ms. Cassidy’s

argument that the 12.05 listing has been met. In fact, the only portion of his opinion arguably

connected to the “deficits in adaptive functioning” is a quote of the regulation’s criterion: “[T]he

medical evidence of record overall does not show ‘significantly subaverage general intellectual

functioning with deficits in adaptive functioning initially manifested during the developmental

period; i.e., … before age 22.’” (R. 36 (quoting Listing 12.05).)

          The Commissioner, by asserting that Ms. Cassidy did not establish “deficits in adaptive

functioning” before age 22, offers a post-hoc rationalization for the ALJ’s decision. The court

must evaluate the ALJ’s decision solely based on the reasons stated in the opinion, not in the

Commissioner’s brief. Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004). A district

court “may not create or adopt post-hoc rationalizations to support the ALJ’s decision that are

not apparent from the ALJ’s decision itself.” Haga v. Astrue, 482 F.3d 1205, 1207–08 (10th Cir.

2007). A “post hoc effort to salvage the ALJ's decision would require [the courts] to overstep

[their] institutional role and usurp essential functions committed in the first instance to the

administrative process.” Allen v. Barnhart, 357 F.3d 1140, 1142, 1145 (10th Cir. 2004).

          If he relied on the “deficits in adaptive functioning” criterion, he did not cite to the DSM,

describe the standard he applied, or expressly state that that criterion was unsupported by the

record. These are necessary elements, for without them the court cannot conduct a meaningful

review.

          In Barnes v. Barnhart, 116 Fed. App’x 934 (10th Cir. 2004), the Tenth Circuit explained

the process for determining whether the claimant has established “deficits in adaptive




                                                    8
 
functioning.” There, the court remanded the matter so the ALJ could identify and apply a

professionally-recognized method for measuring the adaptive functioning criterion.

              The Commissioner publicly announced in April 2002 that there are at least four
              possible definitions of “deficits in adaptive functioning”– from the four major
              professional organizations dealing with [intellectual disability]. See 67 Fed.Reg.
              at 20,022. … [T]he Commissioner expressly declined to adopt any particular one
              of these definitions because the four major organizations use somewhat different
              definitions and methods for assessing them. [Id.] The Commissioner considers
              the definition of [intellectual disability] reflected in the listings to be consistent
              with these definitions, although not identical to any one of them, and “allow[s]
              use of any of the measurement methods recognized and endorsed by the
              professional organizations.” Id.

Id. at 942. The Barnes court commented that the ALJ in that case “essentially improvised his

own definition for ‘deficits in adaptive functioning’” and so it directed the ALJ to “choose a

standard consistent with the Commissioner's directive.” Id. at 942. Here, to the extent the ALJ

was rejecting the application based on that adaptive functioning criterion (and it is difficult to tell

from the language of the opinion), remand is necessary to allow the ALJ to articulate the

standard by which he measures the adaptive functioning criterion.

              Alternatively, the ALJ may have rejected the 12.05C claim for a different reason. In the

sentence explaining the ALJ’s rejection of the IQ test,5 the ALJ said that record evidence was

inconsistent with the IQ test results, which suggests the ALJ was analyzing the other criterion of

12.05C: “significantly subaverage general intellectual functioning.” He found that her grades

“were good” and that her testing “indicated average abilities in math, reading, and writing.” (R.

36.) He then concluded that her educational performance was caused by “emotional

disturbance” rather than intellectual deficits. (R. 36.)

                                                            
5
  “The recently-procured intellectual evaluation at B16F [the Kotter IQ test results] would
support the IQ criterion of paragraph C, but the educational evidence at B1F [the Intermountain
packet listing grades and the 504 Accommodation Plan] is from a very short period of time and
tends to show that the claimant’s educational difficulties were caused by emotional disturbance
rather than significantly subaverage general intellectual functioning.” (R. 36.)
                                                               9
 
        If he was only focusing on the criterion of ‘significantly subaverage general intellectual

functioning,” the court is concerned because he evaluated the evidence and made the decision

without the benefit of the DDS opinions. Moreover, his conclusion is not supported by

substantial evidence.

        Certainly the evidence shows that her academic performance was not consistently poor.

The ALJ notes that Ms. Cassidy had Bs and B+s during her time at Intermountain Hospital and

that “[h]er grades at the residential facility were good.” (R. 36.) He was referring to the

Intermountain Hospital Academic Discharge Summary listing grades obtained in Math, English,

Earth Science, Teen Living, and P.E. during her four-month stay. (See R. 239.) But her high

school grade transcript paints a different story. Although it shows a few Bs, it consists of mostly

Cs, Ds, and Fs. (R. 330.) Her overall GPA for the two-year period was 1.4. (R. 330.) She did

not graduate from high school although she did obtain her GED years later (she testified that her

mother enrolled her in Sylvan Learning Center classes (ALJ Hr’g Tr. at 13, R. 62)).

        The record shows that the probative value of the grades issued by Intermountain is low.

First, they reflect a period of four months of instruction at an inpatient residential facility, not a

normal classroom setting. (R. 329.) They were “based on [the] student’s participation and

completion of graded assignments done to the best of [the student’s] abilities with one-on-one

tutoring assistance available as needed.” (R. 329 (emphasis added).) Second, the vague

descriptions of the classwork she completed suggests that the level of instruction was less

rigorous, or at least different than a typical high school class. For example, in the math category,

the facility representative wrote that “Charlene worked on improving her skills in percents.” (R.

329.) In English, “Charlene completed a number of assignments,” and, similarly, in Earth

Science “Charlene completed chapters.” (R. 329.)



                                                  10
 
       The ALJ stated that testing done by Intermountain “indicated average abilities in math,

reading, and writing.” (R. 36.) But that test report, rather than showing an across-the-board

average performance, showed inconsistencies in her performance. While it indicated that her

“Broad Written Language” skill was “within the average range of scores obtained by others at

her grade level,” the tester ranked her in the 47th percentile. (R. 339.) Her “Broad Reading”

skills were better, with a percentile rank of 72. (R. 339.) But her “Broad Mathematics” skill

ranked in the 25th percentile. (R. 339.) Moreover, the Table of Scores showed wildly varying

scores: the percentiles ranged from 20th percentile to 83rd percentile. (R. 341.)

       Finally, after citing to the evidence of Ms. Cassidy’s grades at Intermountain, the ALJ

found that the record of her academic performance tended to show that her “educational

difficulties were caused by emotional disturbance rather than significantly subaverage general

intellectual functioning.” (R. 36 (emphasis added).)

       It is apparent that she was hospitalized for mental health issues. But the leap the ALJ

makes—i.e., that her low grades were not the result of intellectual deficits—is not explained.

Moreover, with the recent IQ test results, it is premature to reject the meaning of her failing

grades in a normal high school setting when the state disability examiners did not have the IQ

test results and did not consider the 12.05 listing.

       Given inconsistencies in Ms. Cassidy’s academic performance, the record should be

supplemented, if possible, to flesh out her education record.

       “It is beyond dispute that the burden to prove disability in a social security case is
       on the claimant.” Hawkins v. Chater, 113 F.3d 1162, 1164 (10th Cir. 1997); 20
       C.F.R. § 404.1512(a) (“[Y]ou must bring to our attention everything that shows
       that you are AAA disabled.”). Nevertheless, because a social security disability
       hearing is a non adversarial proceeding, the ALJ is “responsible in every case ‘to
       ensure that an adequate record is developed during the disability hearing
       consistent with the issues raised.’” Hawkins, 113 F.3d at 1164 (quoting Henrie v.



                                                  11
 
              United States Dep't of Health & Human Servs., 13 F.3d 359, 360–61 (10th Cir.
              1993)); 20 C.F.R. § 404.944 (requiring the ALJ to “look[] fully into the issues”).

Madrid v. Barnhart, 447 F.3d 788, 790 (10th Cir. 2006). Then the DDS reviewers can complete

the analysis and the ALJ will have a better record upon which to make his decision.

Weight Given to Conclusions of Examining Physicians

              With the exception of the numeric IQ score in Dr. Kotter’s report, the ALJ discounted the

weight of her report. The ALJ summarized the report:

              Consultative examiner Lori Kotter, Ph.D. opined on September 23, 2016 that the
              claimant would have difficulty communicating with others and would not be able
              to understand verbally presented information as well as her peers; would not
              generally be able to recall instructions and directions, and needed to be given
              instructions in brief and short intervals; needed instructions that were specific,
              simple, and given slowly one at a time; and would not perform well on tasks that
              were time-limited and needed to avoid fast paced work environments.

(R. 42.) He found that opinion evidence unpersuasive: “Dr. Kotter examined the claimant on one

occasion, does not have a longitudinal history of treating the claimant, and did not have access to

the other medical and educational evidence of record when she rendered her opinions.” (R. 42.)

He gave significantly more weight to the non-examining DDS reviewers at the state agency (yet

they did not have the test results generated by Dr. Kotter).

              Dr. Kotter was qualified to administer the IQ test. Her findings at the end of the report6

were based on her experienced observations and understanding of Ms. Cassidy’s performance



                                                            
6
  She discusses what Ms. Cassidy’s abilities based on her observations and the results of her IQ
test. For example, she wrote, “Ms. Cassidy will have difficulty communicating with others and
will not be able to understand verbally presented information as well as other adults her age.”
(R. 834.) She also concluded that “Ms. Cassidy’s score on the Working Memory Index fell in
the borderline range and indicated she has far below typical short-term memory attention and
concentration. Based on her results, Ms. Cassidy will not generally be able to recall instructions
and task directions as well as other adults her age.” (R. 835.) And she said Ms. Cassidy “will
not perform well on tasks that are time-limited and fast paced work environments will need to be
avoided.” (R. 835.)
                                                               12
 
during the testing process. The fact that she does not have a history of treating Ms. Cassidy does

not detract from the value of her professional opinion.

       An IQ test, as a one-time test, by its nature cannot contain a conclusion based on years of

treatment. Yet it is still valuable. The ALJ unnecessarily rejected the written findings at the end.

Those findings showed significant intellectual deficits, with all category rankings falling in the

single-digit percentiles. (R. 833–34.) The report is certainly not dispositive, but it is valuable

evidence and the ALJ improperly discounted Dr. Kotter’s conclusions.

       The court does agree with the ALJ’s treatment of Dr. Dennis Smith’s report dated August

25, 2016 (apparently, a mental RFC). (R. 826–28.) That report has no narrative; instead it

presents a relatively generic checklist containing legal terms applicable to evaluation of a

disability application. The ALJ understandably characterized the analysis as ”the product of pre-

printed questionnaires” containing “leading questions” designed to elicit “verification of legal

conclusions about the claimant’s alleged impairments.” (R. 41.) The form has a “fundamentally

suggestive construction” and appeared to be “intended to further the claimant’s litigation interest

rather than provide an objective medical evaluation of her functional limitations[.]” (R. 41.)

Vocational Expert Testimony

       Because the court remands the matter, it does not address the issue of whether the ALJ’s

hypothetical to the Vocation Expert, the Vocational Expert’s conclusion, and the ALJ’s reliance

on that conclusion were correct.

Conclusion

       The case must be remanded to correct a fundamental flaw in the decision. Disability

Determination Services (the initial claim reviewers whose opinions were given substantial

weight by the ALJ) did not have the IQ test report and did not consider the 12.05 listing. The



                                                 13
 
evaluation of her application must be redone to address that potential category of disability.

Accordingly, the court remands the case so that the initial reviewers may analyze Ms. Cassidy’s

claim of a 12.05C disability in light of the evidence provided in 2016 to the ALJ (particularly Dr.

Kotter’s report), as well as evidence that can clarify Ms. Cassidy’s academic performance before

the age of 22.

       Once they have done that, the ALJ must evaluate their conclusions and issue a decision

that takes into account the court’s concerns about his treatment of the academic performance

evidence and the relatively conclusory nature of his analysis, including his unexplained

conclusion that Ms. Cassidy has not shown that her condition equals the 12.05 listing (i.e., his

equivalence analysis).

                                             ORDER

       For the foregoing reasons, the matter is remanded to the SSA. Upon remand, the SSA

should begin with an analysis by the DDS of the 12.05 listing, taking into account the 2016

evidence and any supplemental educational performance evidence. Then the ALJ, if necessary,

should issue a decision on Ms. Cassidy’s 12.05C claim of disability in light of the court’s

concerns expressed above.

       DATED this 16th day of April, 2019.

                                              BY THE COURT:



                                              TENA CAMPBELL
                                              U.S. District Court Judge




                                                14
 
